Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00462-CV

          SIG-TX ASSETS, LLC D/B/A LINCOLN FUNERAL HOME, Appellant

                                                V.

 BEATRICE SERRATO, INDIVIDUALLY, BEATRICE SERRATO, AS MOTHER AND
   NEXT FRIEND OF M.S., A MINOR CHILD, PHILLIP SERRATO, AND SYLVIA
                           RAMIREZ, Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-17209

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

19, 2018. The appeal will be resubmitted in the first quarter of 2019.

       In light of this, we DENY appellees’ November 14, 2018 motion as MOOT.



                                                      /s/   LANA MYERS
                                                            PRESIDING JUSTICE